UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 29, 2013 Date of Report (Date of earliest event reported) SPANSION INC. (Exact name of registrant as specified in its charter) Delaware 001-34747 20-3898239 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 915 DeGuigne Drive P.O. Box 3453 Sunnyvale, California94088-3453 (Address of principal executive offices)(Zip Code) (408) 962-2500 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 29, 2013, Spansion Inc. (the “Company”) issued a press release containing information about the Company’s financial results for the fourth quarter ended December 30, 2012. A copy of the press release is furnished as Exhibit 99.1 to this report. The information in this Item2.02, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liability of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Description 99.1Press Release dated January 29, 2013. [Signature Page Follows] SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: January 29, 2013 SPANSION INC. By: /s/ Randy W. Furr Name:
